Citation Nr: 0217467	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  01-06 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had alternating periods of active duty for 
training and inactive duty for training from July 1976 to 
March 1997 in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1999 rating decision in 
which the RO denied service connection for a low back 
disorder.  The veteran filed a notice of disagreement in 
December 1999 and a statement of the case (SOC) was issued 
in May 2001.  The veteran submitted a substantive appeal in 
July 2001, with no hearing requested.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent and persuasive medical evidence 
establishes that there is no etiological relationship 
between the veteran's currently diagnosed low back disorder 
and his active military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
are not met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that prior to the initiation 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001 (to be 
codified as amended at 38 C.F.R. § 3.102).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the May 2001 statement of the case, the 
veteran and his representative have been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  Hence, the Board finds that they 
have been given notice of the information and evidence 
needed to substantiate the claim, and, as evidenced by 
various letters soliciting information and/or evidence (see, 
e.g., RO letter of April 2001), have been afforded 
opportunities to submit such information and evidence.  The 
Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 
(2001)).  In the April 2001 letter, the RO not only informed 
the veteran and his representative of the notice and duty to 
assist provisions of the VCAA, but what the evidence had to 
show to establish entitlement for service connection, what 
medical and other evidence the RO had obtained, which 
requests for records had been implemented, and what 
information or evidence the veteran could provide in support 
of the claim.  Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has submitted medical evidence in 
support of his claim, and the RO has undertaken reasonable 
and appropriate efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claim, to include 
obtaining clinical records from the Fayetteville VAMC and 
the Southeastern Regional Medical Center.  Significantly, 
the only identified medical records that were not ultimately 
associated with the claims folder were those the veteran 
acknowledged as unavailable.  Neither the veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

Factual Background

In May 1998, the veteran filed a claim for service 
connection of low back pain.  The veteran cited only his 
Army National Guard medical records as relevant evidence.  

The veteran's reports of separation (Form DD214) indicate 
that the veteran enlisted in the Army National Guard in July 
1976.  The veteran had initial active duty for training from 
October 8, 1976, to May 4, 1977.  Service medical records 
reflect that, on enlistment examination in July 1976, the 
veteran denied recurrent back pain.  His spine was listed as 
normal on clinical evaluation.  On October 21, 1976, 
thirteen days after beginning active duty for training, the 
veteran was seen with complaints of back pain.  The veteran 
admitted that he was hospitalized three to four weeks prior 
(during inactive duty) for a ruptured disc.  The next day, 
the veteran claimed a medical history of disc disease two 
years prior to service.  The treating physician diagnosed 
sacralization of the lumbosacral spine and the veteran was 
referred for orthopedic evaluation.  On orthopedic 
examination, the veteran demonstrated full range of motion 
with complaints throughout movement.  The clinician observed 
a "hysterical loss" of sensation in the lower extremities, 
and voluntary guarding.  X-ray examination revealed 
sacralization of the L-5 vertebrae.  In the final 
assessment, the clinician determined that the veteran was 
"mentally a 'back' cripple" and recommended mental health 
consultation.

Additional service medical records include an annual in-
service examination report dated in March 1980, listing the 
veteran's spine as normal on clinical evaluation.  On 
another annual examination report, dated in July 1984, the 
veteran's spine was listed as normal.  The veteran injured 
his lower back in May 1987 while handling equipment on a 
truck.  He was treated at the Southeastern General Hospital 
emergency room (ER) for low back pain.  The ER physician 
diagnosed acute lumbar spasm.  On May 1987 radiographic 
examination, the veteran's spine appeared normally aligned 
with the disc spaces well maintained.  No compression or 
abnormality was noted.  The reported impression was "normal 
lumbosacral spine."  Another x-ray examination was provided 
in June 1987, indicating narrowing of the L-2 to L-3 disc 
space with degenerative joint disease and left, unilateral 
sacralization with pseudoarthritis.  A line-of-duty 
investigation was conducted in July 1987.  The report 
indicated that the veteran injured his back while in May 
1987 while on active duty.  The medical diagnosis reported 
was acute lumbar spasm.  The injury was determined to have 
occurred in the line of duty.  The possibility of 
aggravation of a prior back condition was determined to be 
remote.  On July 1988 and February 1993 annual examinations, 
the veteran's spine was listed as normal.  No defects or 
diagnoses were reported.  In August 1995, the veteran 
underwent an "over-40" examination.  On his report of 
medical history, the veteran denied recurrent back pain.

The RO obtained VA treatment records from the Fayetteville 
VA Medical Center (VAMC), dated March 1989 to August 1998.  
The records, in part, showed treatment for lower back pain.  
An x-ray examination report dated in March 1994 showed no 
evidence of acute bone injury of the spine, but there were 
some degenerative changes observed.  On April 30, 1998, the 
veteran complained of low back pain radiating to his legs.  
He was diagnosed with chronic low back pain. 

Radiographic examination of the lumbar spine at the Womack 
Army Day Clinic, dated in May 1999, indicated that there was 
no evidence of spinal stenosis or disc protrusion.  On axial 
views, there was no evidence of spinal stenosis or disc 
protrusion.  The veteran's disc spaces were generally 
narrowed, although well hydrated.  

In October 1999, the veteran submitted a decision by the 
Social Security Administration (SSA), dated in July 1999, 
announcing the veteran's award of Social Security disability 
benefits.  For evidence of the veteran's low back condition, 
the administrative decision cited only the October 1998 SSA 
consultative evaluation report by T. Lowry, M.D.  The SSA 
decision outlined Dr. Lowry's findings on September 1998 
examination of the veteran.  Dr. Lowry reported the 
veteran's complaints of constant low back pain since 
service.  An x-ray examination of the lumbar spine showed 
evidence of degenerative disc disease at the L-2 to L-3, L-3 
to L-4, and L-4 to L-5, and lumbar spondylosis including 
facet joint hypertrophy.  Dr. Lowry diagnosed, inter alia, 
chronic low back pain.  The SSA decision also cited the VA 
medical report dated April 30, 1998, when the veteran was 
seen with complaints of low back pain. 

By report of contact in August 1999, the veteran indicated 
that the RO had obtained complete service medical records.  
In a statement received in September 2000, the veteran 
denied any statements in service suggesting that his back 
disorder preexisted service.  He added that his back 
disorder stemmed only from his May 1987 back injury in 
service.

In January 2001, the veteran submitted treatment records 
from, C. Heinig, M.D., including treatment notes originating 
from the Whiteville Clinic, dated in July 1988.  Dr. Heinig 
treated the veteran one-year following his May 1987 in-
service back trauma.  The Whiteville Clinic physician 
indicated that the veteran had a congenital abnormality of 
the spine.  The veteran had four normal lumbar vertebrae 
instead of five.  The lumbar vertebrae disc spaces were 
considerably narrowed.  Dr. Heinig added that there was 
evidence of arthritic and degenerative changes of the spinal 
disc.  Dr. Heinig opined that the veteran had developmental 
spinal stenosis, a condition that the veteran had since 
birth, and such condition was obviously aggravated by the 
in-service incident of 1987, as described by the veteran.  

A VA examination was provided in March 2001.  By 
implication, the VA examiner reviewed the medical evidence 
of record, as such was cited in his report.  The VA examiner 
diagnosed lumbosacral degenerative disc disease with 
narrowed disc spaces and small ventral epidural defects of 
the L-1 to L-5 vertebrae.  The VA examiner cited the May 
1999 MRI by the Womack Army Day Clinic.  Radiographic 
examination showed partial sacralization of the L-5 vertebra 
with articulation of the transverse process on the left with 
the sacroiliac joint.  There was joint space narrowing at 
the L-5 to S-1 interspace.  Degenerative changes were 
present with osteophytic spurring.  No acute bony process 
was identified.  The VA examiner opined that there was no 
causal relationship between the veteran's current disability 
and the history of acute symptoms without any notable 
imaging findings and without persisting symptoms and/or 
findings for a period of years.  The VA examiner added that 
the veteran's current symptoms would not be those of the 
reported congenital sacralization of the lumbar vertebrae.  
The final diagnosis provided was lumbosacral degenerative 
disc disease, lumbosacral spine, with narrowed disc spaces 
and small ventral epidural defects.

In April 2001, the RO issued a letter regarding VA's duties 
to notify and assist.  The RO informed the veteran of the 
elements necessary to substantiate his service connection 
claim. The RO described the information the veteran was 
expected to identify or submit.  Furthermore, the RO 
informed the veteran of the types of evidence it would 
attempt to retrieve on his behalf.  In a subsequent 
statement, the veteran identified sources of relevant 
medical treatment, including Southeastern Regional Medical 
Center, Bladen County Hospital, Dr. Ogden, and Dr. Beck.  

The RO obtained treatment records form the Southeastern 
Regional Medical Center.  In July 1992, the veteran was 
diagnosed with low back strain following injury when he 
stepped in a hole while on duty in the Army National Guard.  
X-ray examination revealed mild lumbar spondylosis, with 
mild degenerative spurring present.  

In December 2001, the veteran informed the RO that Drs. 
Ogden and Beck no longer held his records.  In addition, the 
veteran submitted his medical records from the Blade County 
Hospital.  The hospital records revealed that, in January 
1994, the veteran was treated for low back pain.  The 
veteran was diagnosed with low back pain and he was 
discharged.

Analysis

The veteran contends that he now has disability of the low 
back as the result of active military service.  The veteran 
alleges that he did not make any statements in service 
suggesting that he had a pre-existing low back disorder.  He 
maintains that he has experienced low back problems since 
his May 1986 back injury in service.  The veteran has also 
submitted statements from his treating physician, Dr. 
Heinig, indicating that the veteran has a developmental 
abnormality of the spine that was aggravated in service.

With respect to the veteran's Army National Guard service, 
the applicable laws and regulations permit service 
connection only for a disability resulting from a disease or 
injury incurred in or aggravated coincident with active duty 
for training, or for disability resulting from injury during 
inactive duty training.  See 38 U.S.C.A. § 101(22),(23),(24) 
(West 1991); 38 C.F.R. § 3.6 (2002).  Establishing service 
connection generally requires medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999) (citing the elements of a service connection 
claim) (citations omitted). 

Initially, the Board notes that the medical evidence of 
record is unequivocal regarding the existence of a current 
disability.  The most current medical evidence of record, 
the March 2001 VA examination report, provides a diagnosis 
of lumbosacral degenerative disc disease underlying the 
veteran's current symptomatology.  This diagnosis is 
consistent with the findings of the SSA consultative 
evaluation report in October 1998, as described in the SSA 
disability determination of record.  The question remains, 
then, as to whether there exists a medical relationship, or 
nexus, between the veteran's currently diagnosed lumbar 
disability and service.   

The preponderance of the competent medical evidence, to 
include a statement from the veteran's own private, treating 
physician, indicates that the veteran had pre-existing back 
conditions, congenital sacralization of the lumbar vertebrae 
and developmental spinal stenosis, before he began his 
National Guard service.  However, congenital or 
developmental disorders or defects are not considered 
disease or injuries, and hence, do not constitute 
disabilities within the legislation governing payment of 
compensation; hence, neither condition provides a basis for 
a grant of service connection.  See 38 C.F.R. §§ 3.303(c), 
4.9.  While the Board notes that service connection may be 
granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993)), the preponderance of the medical evidence in 
this case establishes that the veteran's current low back 
disability is not due to in-service aggravation of any pre-
existing back condition.

As indicated above, the veteran's service medical records 
indicate that he suffered a back injury in May 1987.  Also 
as indicated above, the veteran has submitted a statement 
from a private physician to the effect that the veteran's 
in-service back injury "as described" aggravated congenital 
low back disability.  However, the Board is charged with the 
duty to assess the credibility and weight given to evidence.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Dr. Heinig's 
opinion appears to be inconsistent with the evidence 
contemporaneous to that injury-specifically, the line-of-
duty investigation conducted a few months later, in July 
1987, which concluded that the possibility of aggravation of 
a prior back condition was "remote."  The Board also points 
out that subsequent annual examinations is July 1998 and 
February 1998 revealed that the back was normal-suggesting 
that the veteran's current back disability did not actually 
develop until sometime later.  

Furthermore, the Board finds that the most probative 
evidence of record on the question of nexus is the opinion 
provided by the March 2001 VA examiner.  The VA examiner 
cited the medical evidence associated with the claims file 
in determining that there was no causal relationship between 
the veteran's current disability and his in-service history 
of acute symptoms.  He indicated that the diagnosis 
underlying the veteran's current symptomatology is a 
diagnosis of degenerative etiology, not developmental or 
congenital origin.  The Board assigns more probative value 
to this opinion, clearly based upon a review of the entire 
record, include contemporaneous findings, and sound medical 
principles, than the opinion of Dr. Heinig's, which appears 
to have been based only upon the veteran's own reported 
history.  

In adjudicating the claim, the Board has considered the 
veteran's assertions.  However, as a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to offer probative evidence, on the 
basis of his assertions alone, on a medical matter.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, while the veteran may well 
believe that a relationship between current low back 
disability and military service exists, the Board finds that 
there is no competent, persuasive medical evidence to 
support such a belief and that, in fact, the most probative 
evidence on the question of nexus weighs against the claim. 

For all the foregoing reasons, the Board concludes that the 
claim for service connection for a low back disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for a low back disorder is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

